internal_revenue_service number release date index number ---------------------------------------------------------- ------------------------ --------------------------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ---------- telephone number --------------------- refer reply to cc ita b07 plr-138494-11 date march parent sec_1 date1 date2 dear --------------- ------------------------------------------------------------- --------------------------------------------------------------- ------------- ---------------------- -------------------------- this ruling responds to a letter dated date and supplemental correspondence submitted by parent on behalf of itself and sec_1 hereinafter parent and sec_1 will be collectively referred to as taxpayers requesting an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file the original and signed duplicate copy of form_3115 application_for change in accounting_method pursuant to section a of revproc_2008_52 2008_2_cb_587 as amplified clarified and modified by revproc_2009_39 2009_38_irb_371 for the taxable_year beginning date1 and ending date2 year_of_change facts parent represents the facts are as follows taxpayers are members of an affiliated_group_of_corporations that is headed by parent and that files consolidated federal_income_tax returns on a calendar-year basis taxpayers use an overall accrual_method of accounting due to an unusual series of events parent failed to file timely form_7004 application_for automatic_extension of time to file certain business income_tax information and other returns for the taxable_year ending on date2 as a result parent filed untimely the parent group consolidated federal_income_tax return along with an original form_3115 filed under section dollar_figure of the appendix of rev_proc plr-138494-11 changing taxpayers’ method_of_accounting for the amortization of certain amortizable assets for the taxable_year ending on date2 for the same reason parent also filed untimely the signed duplicate copy of the form_3115 with the internal_revenue_service irs national_office as required by section a of revproc_2008_52 for the taxable_year ending on date2 ruling requested parent requests an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 to file the original and duplicate copy with signature of form_3115 on behalf of taxpayers changing taxpayers’ method_of_accounting for the amortization of certain amortizable assets for the taxable_year ending date2 law and analysis revproc_2008_52 provides the procedures by which a taxpayer may obtain automatic consent to change certain methods_of_accounting a taxpayer complying with all the applicable provisions of this revenue_procedure has obtained the consent of the commissioner to change the taxpayer’s method_of_accounting under sec_446 of the internal_revenue_code and the regulations thereunder section a of revproc_2008_52 provides that a taxpayer changing a method_of_accounting pursuant to revproc_2008_52 must complete and file a form_3115 in duplicate the original must be attached to the taxpayer’s timely filed including any extensions original federal_income_tax return for the year_of_change and a copy with signature of the form_3115 must be filed with the irs national_office no earlier than the first day of the year_of_change and no later than when the original is filed with the federal_income_tax return for the year_of_change sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make certain regulatory elections sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government plr-138494-11 sec_301_9100-3 imposes special rules for accounting_method regulatory elections this section provides in relevant part that the interests of the government are deemed to be prejudiced except in unusual and compelling circumstances if the accounting_method regulatory election for which relief is requested requires an adjustment under sec_481 or would require an adjustment under sec_481 if the taxpayer changed to the method_of_accounting for which relief is requested in a taxable_year subsequent to the taxable the election should have been made conclusions based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly parent is granted calendar days from the date of this letter to file the original of form_3115 changing taxpayers’ method_of_accounting for the amortization of certain amortizable assets under revproc_2008_52 with an amended consolidated federal_income_tax return for the taxable_year ending on date2 and to file the duplicate copy with signature of form_3115 with the irs national_office please attach a copy of this letter_ruling to the amended_return and the duplicate copy of form_3115 to be flied with the irs national_office except as expressly set forth above we express no opinion concerning the tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed or implied concerning whether taxpayers are eligible to file the form_3115 at issue under revproc_2008_52 taxpayers otherwise meet the requirements of revproc_2008_52 including those in section dollar_figure of the appendix of revproc_2008_52 or taxpayers’ proposed method_of_accounting described in form_3115 is a permissible method_of_accounting further this letter_ruling does not grant an extension of time for filing the parent group consolidated federal_income_tax return for the taxable_year ending date2 the rulings contained in this letter are based upon information and representations submitted by parent and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-138494-11 in accordance with the power_of_attorney we are sending copies of this letter to taxpayers’ authorized representative we are also sending a copy of this letter to the appropriate operating division director sincerely willie e armstrong jr willie e armstrong jr senior technician reviewer branch office of associate chief_counsel income_tax accounting
